Fourth Court of Appeals
                                  San Antonio, Texas
                                       December 23, 2019

                                      No. 04-19-00339-CR

                                   Lucio HERNANDEZ Jr.,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018CR3904W
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER
        Appellant is represented in this appeal by Jackson Lindsey. The reporter’s record in this
appeal is overdue. The court reporter, Monica Crawford, has filed a notification of late record
stating she has not filed the reporter’s record because appellant’s counsel has not requested the
preparation of the reporter’s record. We, therefore, ORDER Mr. Lindsey to ask the court reporter
in writing, on or before December 31, 2019, to prepare the reporter’s record in this appeal. See
TEX. R. APP. P. 35.3(b)(2). Appellant’s counsel is ORDERED to file a copy of the request with
the clerk of this court on or before December 31, 2019. In the alternative, if appellant no longer
desires to pursue this appeal, Mr. Lindsey must file a written notice advising the court that he
will not be requesting the preparation of the reporter’s record.



                                                     _________________________________
                                                     Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of December, 2019.

                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court